Downey, J.
Judgment in this case was rendered in favor of the appellees against the appellants. The appellants were the directors of a corporation organized in 1865, under the act of May 20th, 185 2, for the incorporation of manufacturing and ' mining companies, and companies for mechanical, chemical, and building purposes. 1 G. & H. 425, and acts amendatory thereof The corporation incurred debts to the plaintiffs in 1867, while the defendants were directors, which it failed to pay. The company failed to make and publish the report of the condition of the company as l-equired by the thirteenth section of the act, which failure, it is claimed, according to the fifteenth section, rendered the directors liable to pay the debts. The defendants were directors at the time when such report and publication should have been made. There is no question presented not decided in Gaff v. Theis, 33 Ind. 307, a similar case, against the same defendants. This law was amended In 1869, Acts 1869, special session, p. 89; but that amendment cannot apply here.
The judgment Is affirmed, with five per cent, damages and costs.'